*509Plaintiff was employed as an iron worker on the Triborough Bridge. He was injured when, while retrieving an electrical cord from a basket lift, the loose end of his lanyard became caught and suddenly released. The lanyard snapped back causing the hook end to hit his eye. That portion of Industrial Code (12 NYCRR) § 23-1.8 (a), which requires such protective eyewear under circumstances where an employee is engaged in any “operation which may endanger the eyes,” is specific enough to support a Labor Law § 241 (6) claim (Galawanji v 40 Sutton Place Condominium, 262 AD2d 55 [1999], lv denied 94 NY2d 756 [1999]). Whether the activity in which plaintiff was engaged presented a foreseeable risk of eye injury, requiring the furnishing of eye protection “suitable for the hazard involved,” pursuant to Industrial Code § 23-1.8 (a), is a question for the jury (see Fresco v 157 E. 72nd St. Condominium, 2 AD3d 326, 328 [2003], lv dismissed 3 NY3d 630 [2004]).
We have examined defendant’s other contentions, and find them unavailing. Concur — Tom, J.P., Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.